Citation Nr: 0939375	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  06-18 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a bilateral foot 
condition, claimed as blistering of the feet, to include as 
due to Agent Orange exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1959 to 
February 1967.  Service in the Republic of Vietnam is 
indicated by the evidence of record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefits sought on 
appeal.  The Veteran appealed that decision, and the case was 
referred to the Board for appellate review. 

The Board observes that the Veteran's February 2005 notice of 
disagreement (NOD) also included the issue of entitlement to 
service connection for hypertension.  However, on his June 
2006 VA 9, the Veteran only perfected his appeal for 
entitlement to service connection for a bilateral foot 
condition.  Therefore, because the Veteran did not perfect 
his appeal for entitlement to service connection for 
hypertension, that issue is not properly before the Board and 
will not be considered in this decision.  In addition, on his 
June 2006 VA 9, the Veteran stated that he also had blisters 
on his hands.  However, the Veteran has not filed a claim for 
service connection for blisters on his hands.  Thus, this 
matter is referred to the RO for appropriate action.

A hearing was held in October 2007, at the Detroit RO, before 
David L. Wight, an Acting Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002 & Supp. 2008) and who is 
rendering the determination in this case.  A transcript of 
the testimony is in the claims file.

In September 2008, the Board remanded the Veteran's appeal 
for further evidentiary development.  As will be discussed in 
more detail below, such development has taken place and the 
Veteran's claims folder has been returned to the Board for 
further adjudication.  

At the October 2007 hearing and in September 2009, the 
Veteran submitted evidence directly to the Board, accompanied 
by written waivers of consideration of such evidence by the 
agency of original jurisdiction.  See 38 C.F.R. § 20.1304 
(2008).


FINDINGS OF FACT

1.  The Veteran served in Vietnam.

2.  A preponderance of the medical and other evidence of 
record supports a conclusion that the Veteran's bilateral 
foot condition is unrelated to his military service, to 
include presumed exposure to herbicide agents.


CONCLUSION OF LAW

Entitlement to service connection for a skin condition, to 
include as due to herbicide exposure, is not warranted.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131 (West 2002 and 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for a bilateral foot 
condition, claimed as blistering of the feet, to include as 
due to Agent Orange exposure.

In the interest of clarity, the Board will first discuss 
certain preliminary matters. The Board will then render a 
decision.

Stegall concerns

As noted in the Introduction, the Board remanded the issues 
presently on appeal in September 2008 for further evidentiary 
development.  Specifically, the September 2008 Board remand 
instructed the AMC to obtain any outstanding VA treatment 
records pertaining to his claimed bilateral foot condition 
since March 2007 and schedule the Veteran for an examination 
to determine whether his bilateral foot condition is related 
to his military service.  The claim was then to be 
readjudicated.  

In October 2008, the AMC requested from the Detroit VA 
Medical Center all treatment records pertaining to the 
Veteran's bilateral foot condition since March 2007.  Such 
records were received and associated with the Veteran's 
claims file in October 2008.  In July 2009, the Veteran 
underwent VA foot examination.  The examination report has 
been associated with the claims folder and will be discussed 
below.  The Veteran's claim was then readjudicated in an 
August 2009 supplemental statement of the case (SSOC).  

Thus, there is compliance with the Board's remand 
instructions.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in letters from the RO 
dated August 23, 2004, January 26, 2005 and October 3, 2006, 
including a request for evidence of "a relationship between 
your current disability and an injury, disease, or event in 
military service."  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
August 2004, January 2005 and October 2006 letters as well as 
a letter dated November 15, 2004, whereby the Veteran was 
advised of the provisions relating to the VCAA.  
Specifically, the Veteran was advised that VA would assist 
him with obtaining "relevant records from any Federal 
agency.  This may include medical records from the military, 
from VA Medical Centers (including private facilities where 
VA authorized treatment), or from the Social Security 
Administration."  With respect to private treatment records, 
the letter informed the Veteran that the VA would make 
reasonable efforts to obtain private or non-Federal medical 
records to include "records from State or local governments, 
private doctors and hospitals, or current or former 
employers."  Furthermore, the VA included copies of VA Form 
21-4142, Authorization and Consent to Release Information, 
which the Veteran could complete to release private medical 
records to the VA.  

The August 2004, November 2004, January 2005 and October 2006 
letters further emphasized:  "You must give us enough 
information about your records so that we can request them 
from the person or agency that has them.  If the holder of 
the records declines to give us the records or asks for a fee 
to provide them, we'll notify you of the problem.  It's your 
responsibility to make sure that we receive all requested 
records that aren't in the possession of a Federal department 
or agency." [Emphasis as in the original letter] 

The Board notes that the August 2004, November 2004, January 
2005 and October 2006 letters specifically requested of the 
Veteran:  "If there is any other evidence or information 
that you think will support your claim, please let us know.  
If you have any evidence in your possession that pertains to 
your claim, please send it to us."  This informed the 
Veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.  This complies 
with the "give us everything you've got" provision formerly 
contained in 38 C.F.R. § 3.159(b) in that it informed the 
Veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.  [The Board 
observes that 38 C.F.R. § 3.159 was recently revised, 
effective as of May 30, 2008.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  The final rule removes the third sentence 
of 38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.]  

In Dingess /Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  Because a 
service connection claim is comprised of five elements, the 
Court further held that the notice requirements of section 
5103(a) apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision in the aforementioned October 2006 letter as well as 
a letter from the RO dated November 18, 2008 which detailed 
the evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The Veteran was also advised in 
the letters as to examples of evidence that would be 
pertinent to a disability rating, such as on-going treatment 
records, recent Social Security determinations and statements 
from employers as to job performance and time lost due to 
service-connected disabilities.  

With respect to effective date, the October 2006 and November 
2008 letters instructed the Veteran that two factors were 
relevant in determining effective dates of increased rating 
claims: when the claim was received; and when the evidence 
"shows a level of disability that supports a certain rating 
under the rating schedule or other applicable standards."  
The Veteran was also advised in the letters as to examples of 
evidence that would be pertinent to an effective date 
determination, such as information about continuous treatment 
or when treatment began, service medical records the Veteran 
may not have submitted and reports of treatment while 
attending training in the Guard or Reserve. 

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  This claim was 
initially adjudicated in September 2005, prior to the Court's 
decision in Dingess.  Since the Court's decision did not 
happen until March 2006, furnishing the Veteran with Dingess 
notice prior to the initial adjudication of the claim in 
September 2005 was clearly both a legal and a practical 
impossibility.  Indeed, VA's General Counsel has held that 
the failure to do so under such circumstances does not 
constitute error.  See VAOGCPREC 7- 2004.

However, following the issuance of the Dingess notice 
letters, the Veteran was allowed the opportunity to present 
evidence and argument in response.  Specifically, the claim 
was readjudicated in SSOC's issued in February 2007 and 
August 2009.  Therefore, the essential fairness of the 
adjudication was not affected.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  The Veteran and his 
representative have pointed to no prejudice or due process 
concerns arising out of the timing of the VCAA notice.

The Board accordingly finds that there is no prejudice to the 
Veteran in the timing of the VCAA notice as to this claim.  
See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) [a 
timing error may be cured by a new VCAA notification followed 
by a readjudication of the claim].

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records, VA outpatient medical 
records, private treatment records and provided him with a VA 
examinations in July 2009.  

The Board notes that the Veteran has asserted that he 
received treatment for his bilateral foot condition shortly 
after his separation at Metropolitan Hospital in Detroit, 
Michigan.  He indicated that this hospital had closed in 
1992, but the customer base and medical records were acquired 
by Henry Ford Hospital.  The Board notes that the RO 
attempted several times to obtain such records; however none 
are associated with the claims folder.  Indeed, a February 
2006 record from Henry Ford Health Systems reflects that such 
records do not exist.  

Concerning the July 2009 VA examination, when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  See Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).  The report of 
this examination reflects that the examiner reviewed the 
Veteran's complete claims file, to include his service 
medical records, past medical history, recorded his current 
complaints, and conducted an appropriate physical examination 
and rendered appropriate diagnoses and opinions consistent 
with the remainder of the evidence of record.  The Board 
therefore concludes that the examination is adequate for 
rating purposes.  See 38 C.F.R. § 4.2 (2008).  The Veteran 
and his representative have not contended otherwise. 

The Board notes that the Veteran's August 2004 claim 
indicated that his was in receipt of benefits from the Social 
Security Administration.  See the Veteran's August 2004 
claim.  However, the Veteran and his representative have not 
indicated, or even hinted, that any Social Security records 
that may exist would be of any significance in the present 
case.  In fact, the Veteran reported that a herniated disc in 
his back prevented him from working.  He also reported that 
he was receiving workers compensation benefits for his 
herniated disc.  Therefore, a remand to obtain SSA records is 
not necessary, as the Veteran has not suggested that they are 
pertinent to his claim, and the record does not so indicate.  
See Brock v. Brown, 10 Vet. App. 155, 161-2 (1997) [VA is not 
obligated to obtain records which are not pertinent to the 
issue on appeal] ; see also Robinson v. Shinseki ___ Vet. 
App. ___ 2009 WL 1146603 (2009). [citing Loving v. Nicholson, 
19 Vet. App. 96, 103 (2003) (VA has no duty to assist in 
obtaining records where the claimant failed to allege that 
the records could be relevant)]

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  
He exercised the option of a personal hearing and was 
afforded one in October 2007 as detailed in the Introduction. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations

Service connection - in general

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - Agent Orange exposure

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  See 38 U.S.C.A. § 1116(f) (West 2002), 
38 C.F.R. § 3.307(6)(iii) (2008).

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain listed diseases 
shall be service connected.  Those diseases include Type 2 
diabetes mellitus and chloracne or other acneform disease 
consistent with chloracne.  See 38 U.S.C.A. § 1116 (West 
2002), 38 C.F.R. § 3.309(e) (2008).

Combee consideration

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a Veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 24 F.3d 
1039, 1043-44 (Fed.Cir. 1994).  As such, the Board must not 
only determine whether the Veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, [see 
38 C.F.R. § 3.309(e)], but also must determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(d) (2008).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the Veteran's claims.  See 
38 C.F.R. § 3.303(b) (2008).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a Veteran 
had a chronic condition in service and still has that 
condition.  There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.  

Analysis

In order for service connection to be granted, three elements 
must be present:  (1) a current disability; (2) in-service 
incurrence of disease or injury; and (3) medical nexus 
between the first two elements.  See Hickson, supra.

With respect to Hickson element (1), the competent medical 
evidence of record demonstrates that the Veteran has been 
diagnosed with several skin disorders relating to his feet, 
to include eczematous dermatitis, dyshidrotic eczema, tinea 
and psoriasis.  See e.g., VA treatment records dated October 
2005 to November 2007 and a private treatment record from 
B.I.A., M.D. dated October 2007.  Specifically,  pathological 
results of a October 2008 punch biopsy performed by J.J.J., 
M.D. reflect psoriasiform hyperplasia with subcorneal 
vesicle.  See a October 2008 biopsy report from J.J.J., M.D.  
Accordingly, Hickson element (1) is satisfied.  

[The Board adds that none of the competent medical evidence 
of record indicates that the Veteran's bilateral foot 
condition is chloracne or other acneform disease consistent 
with chloracne.]  

With respect to Hickson element (2), in-service disease or 
injury, the board will separately discuss disease and injury.

Concerning disease, the Veteran's service treatment records 
do not document complaints of or treatment for any rash or 
skin-related disease concerning the Veteran's feet during his 
service.  

With respect to injury, the claimed in-service injury is 
exposure to herbicides in Vietnam.   The Veteran's military 
service in Vietnam is not in dispute, and his exposure to 
Agent Orange is therefore presumed.  See 38 U.S.C.A. § 1116.  
Accordingly, Hickson element (2) has been satisfied to that 
extent.  

With respect to crucial Hickson element (3), medical nexus, 
if the Veteran's currently diagnosed eczematous dermatitis, 
dyshidrotic eczema, tinea, psoriasis or psoriasiform 
hyperplasia with subcorneal vesicle were listed among the 
Agent Orange-related diseases enumerated in 38 C.F.R. § 
3.309(e), medical nexus would be presumed as a matter of law.  
Such is not the case here.  None of the Veteran's diagnosed 
skin disorders are considered to be chloracne or another 
acneform disease consistent with chloracne, and it has not 
otherwise been identified by VA as being associated with 
herbicide exposure.  

Notwithstanding the inapplicability of the Agent Orange 
regulations, as discussed above, the Board is obligated to 
fully consider the Veteran's claim.  See Combee, supra.  In 
this case, the only medical opinion of record is unfavorable 
to the Veteran's claim.  The July 2009 VA examiner 
specifically stated that the blisters on the Veteran's feet 
were unlikely related to in-service exposure to Agent Orange.  
See the July 2009 VA examination report.  

The Veteran has not submitted a medical opinion to contradict 
the conclusion of the July 2009 VA examiner.  As was 
explained in the VCAA section above, the Veteran has been 
accorded ample opportunity to present competent medical 
evidence in support of his claim.  He has failed to do so.  
See 38 U.S.C.A. § 5107(a) (West 2002) [it is the claimant's 
responsibility to support a claim for VA benefits].

In support of his claim, the Veteran has submitted internet 
articles describing the effects of herbicide agents.  The 
Board notes that medical treatise evidence can, in some 
circumstances, constitute competent medical evidence.  See 
Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 
C.F.R. § 3.159(a)(1) [competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses].  However, the Internet article submitted by the 
Veteran is of a general nature and does not contain any 
information or analysis specific to the Veteran's case.  As 
such, the treatise evidence submitted by the Veteran is of no 
probative value.  The Court has held on several occasions 
that medical evidence that is speculative, general or 
inconclusive in nature cannot support a claim.  See generally 
Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

To the extent that the Veteran is contending that the 
currently diagnosed bilateral foot condition is related to 
his military service, to include exposure to herbicides, it 
is now well-established that laypersons without medical 
training, such as the Veteran, are not competent to comment 
on medical maters such as etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) [lay persons 
without medical training are not competent to comment on 
medical matters such as diagnosis and etiology]; see also 38 
C.F.R. § 3.159(a)(1) (2008) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

The Veteran contends that he has had a bilateral foot 
condition continually since separating from service.  See he 
Veteran's February 2006 notice of disagreement, September 
2007 statement and the VA hearing transcript at pages 4 and 
9.  The Board is of course aware of the provisions of 38 
C.F.R. § 3.303(b), discussed above, relating to chronicity 
and continuity of symptomatology.  

In this case, the competent medical evidence of record 
reflects that the Veteran neither complained of nor received 
treatment for his bilateral foot condition between his 
separation from service in February 1967 and the September 
1994; a period of nearly 27 years.  The Board notes that the 
Veteran asserts that he received treatment for his bilateral 
foot condition shortly after separation from service at 
Metropolitan Hospital in Detroit, Michigan.  However, as 
discussed above, those records have not been found.  

In short, there is no objective evidence of acne for nearly 
27 years after service.  Supporting medical evidence is 
required.  See Voerth v. West, 13 Vet. App. 117, 120-21 
(1999) [there must be medical evidence on file demonstrating 
a relationship between the Veteran's current disability and 
the claimed continuous symptomatology].  Such evidence is 
lacking in this case.  In light of the negative findings 
during service and the lack of objective findings of a skin 
condition for many years following service, the Board finds 
that the Veteran's report of a continuity of symptomatology 
since service is not credible.  Accordingly, Hickson element 
(3), medical nexus, has not been satisfied and the Veteran's 
direct service connection claim fails on this basis.

Conclusion

For the reasons and bases expressed above the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a 
bilateral foot condition, to include as secondary to 
herbicide exposure, as Hickson element (3) has not been met.  
The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for a bilateral foot 
condition, claimed as blistering of the feet, to include as 
due to Agent Orange exposure, is denied.


____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


